Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered July 23, 1976, convicting him of attempted murder in the first degree, criminal possession of a weapon in the second degree (four counts), attempted robbery in the first degree (two counts), assault in the second degree (two counts) and unlawful imprisonment in the first degree (two counts), upon a jury verdict, and imposing sentence. Defendant’s notice of appeal is deemed to have been timely filed (see CPL 460.30). Judgment affirmed. No opinion. Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.